Citation Nr: 1112885	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-19 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased disability rating for degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling from June 25, 2010, to include whether a rating in excess of 10 percent was warranted prior to July 31, 2010, and from November 1, 2010 to June 24, 2010.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1983 to October 1987.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  During the pendency of this appeal, and specifically by a September 2006 rating action, the RO awarded a separate 10 percent rating for associated radiculopathy of the right lower extremity, effective from September 2005.  Subsequently, in an October 2010 rating action, the RO granted a temporary total rating, effective from July 31, 2010 to November 1, 2010, and most recently, in a February 2011 rating action, the Veteran's lumbar spine disability was increased to 20 percent, effective from June 25, 2010.  This appeal was previously before the Board in October 2009, when it was returned for additional development.  The case was subsequently returned for further appellate review.

In the Board's October 2009 remand, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was referred to the RO for appropriate action.  To date, however, it does not appear that any action has been taken on the issue of entitlement to a TDIU.  Therefore, this matter is again referred to the RO for appropriate action.  


REMAND

Upon review of the claims file upon its return, the Board finds that, unfortunately, this matter must again be returned for additional development.  Specifically, it appears that there are outstanding private and VA treatment records.

In accordance with the Board's October 2009 remand, the RO sent the Veteran a letter in January 2010 requesting that he identify all sources of treatment or evaluation he had received for his service-connected lumbar spine disability since August 2006.  The Veteran did not respond.

Significantly, however, the report of a July 2010 VA spine examination notes recent neurological consultations at "the SF VAMC;" and in a February 2011 statement, the Veteran reported pertinent treatment by a VA neurosurgeon in Albuquerque.  Additionally, the record reflects that the Veteran has repeatedly reported treatment at a VA facility in Boise, Idaho.  In this regard, a December 2005 development checklist reflects that the RO attempted to obtain these records, but that they "could not be loaded."  A notation on this document indicates that the records should be "pulled."  Despite the foregoing references to VA treatment, the claims file does not presently contain copies of treatment records from any VA facility.  

With respect to private treatment, the July 2010 VA examination indicates that the Veteran was seen by a neurosurgeon at St. Vincent's Hospital.  Although the Veteran submitted a July 2010 surgical report from this facility (which also indicates that the Veteran was seen a few months earlier), it does not appear that the RO has made any attempt to obtain a complete set of records.

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO, and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, the RO/AMC should obtain and associate with the claims file the following treatment records pertaining to the Veteran: (1) copies of the records of the Veteran's low back treatment at any VA facility in New Mexico (including the Albuquerque VA Healthcare System, the Albuquerque Vet Center, and the Santa Fe Community Based Outpatient Clinic) since October 2004; (2) copies of any records of the Veteran's low back treatment at the Boise, Idaho VA Medical Center since October 2004; and (3) copies of the records of the Veteran's treatment at Christus St. Vincent Regional Medical Center in Santa Fe, New Mexico since October 2004.  

2.  After the development requested in the first paragraph has been completed, the RO/AMC should review the evidence of record and determine whether there is sufficient medical evidence to decide the claim.  If the RO/AMC determines that there is not sufficient medical evidence to decide the claim, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of the disabilities at issue in this appeal.  

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



